988 So. 2d 682 (2008)
ROBERT J. MORAITIS, P.A., Appellant,
v.
Kalliope VITAKIS-VACHINE, David L. Valchine, William F. Murphy and Murphy & O'Brien, LLC, Appellees.
No. 4D07-2030.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Nancy Little Hoffman of Nancy Little Hoffman, P.A., Fort Lauderdale, for appellant.
Julie A. Hill of Murphy & O'Brien, LLC, North Miami, for appellee William F. Murphy & Murphy & O'Brien, LLC.
Mark S. Steinberg of Mark S. Steinberg, P.A., Miami and Nancy W. Gregoire of Bunnell, Woulfe, Kirschbaum, Keller, McIntyre, Gregoire & Klein, P.A., for appellee David L. Valchine.
PER CURIAM.
Appellant, a lawyer who had represented the wife in a dissolution, appeals an order declining to award attorney's fees he incurred in recovering his attorney's fees. He alleges that his fees, which were set by a settlement agreement between the husband and wife, should have been promptly paid and not delayed by the former husband and his counsel, while the validity of the settlement was challenged. We conclude that the trial court did not abuse its discretion in finding that the litigation which delayed the payment of appellant's fee was not the type of improper conduct which would entitle appellant to attorney's fees under section 57.105 or the inherent authority of the court.
*683 In addition, appellant's argument that he was entitled to interest at the statutory rate, while the funds to secure his fee were in the registry of the court, is without merit. It was appellant's own actions which resulted in the money being transferred from an interest bearing account into the registry of the court. We further find the additional issues he raises and the cross-appeal to have no merit. Affirmed.
STONE, FARMER and KLEIN, JJ., concur.